DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 6, 2021, has been received.  The amendment of claim 1 and addition of new claims 1 and 11, is acknowledged.  Applicant’s arguments directed to claims 1-11 has been fully considered but they are not persuasive. Regarding applicant’s arguments directed to the new limitation in claim 1, and as subsequently referenced in the remaining arguments, it is noted that the Crockett reference also accounts for an embedded additive which is activated upon radiation as set forth below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0131402 (“Crockett”).
Claim 1
Crockett discloses a method of marking packaging comprising: providing a package including an additive transformable from a first state to a second state in response to an external 

Claim 2
Crockett discloses the method of claim 1, wherein said activating said additive to form identifying indicia on said package occurs proximate to a time said package is presented (Fig. 1, paragraph [0028]).  

Claim 3
Crockett discloses the method of claim 1, wherein said sales device includes a laser configured to activate said additive (paragraph [0029], IR source).  

Claim 5
Crockett discloses the packaging material of claim 1, wherein activating said at least a portion of said additive includes transforming said additive from said first state to said second state (Fig. 2, paragraph [0032]).    

Claim 6
Crockett discloses the packaging material of claim 5, wherein transforming said additive from said first state to said second state includes applying an external stimulus to said additive (Fig. 2, paragraph [0032]).  

Claim 7
Crockett discloses the packaging material of claim 6, wherein said external stimulus is selected from radiation, light, and heat (paragraph [0029], IR radiation).  

Claim 8
Crockett discloses the packaging material of claim 1, wherein said identifying indicia includes an image (Fig. 2).  

Claim 9
Crockett discloses the packaging material of claim 1, wherein said identifying indicia has a multi-color configuration (paragraph [0033], barcode is two colors).

Claim 10
Crockett discloses the method of claim 1, further including sealing said package including said additive (paragraph [0007], can of milk is sealed; further paragraph [0037] of the publication of the instant application is considered Applicant Admitted Prior Art, in describing sealing techniques as conventional).  

Claim 11
Crockett discloses a method of marking packaging comprising: embedding an additive transformable from a first state to a second state in material of a package, said additive being transformable from said first state to said second state in response to an external stimulus; presenting said package via a sales device, wherein at least a portion of said additive is in said in said first state when said package is in said sales device; and activating said at least a portion of said additive to form identifying indicia on said package within said sales device (Fig. 2, paragraphs [0032-0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0131402 (“Crockett”) in view of U.S. Patent Pub. 2014/0006128 (“Grigg”).
Claim 4
Crockett discloses the method of claim 1.
Crockett discloses using a sales device which is a self checkout but does not appear to explicitly disclose wherein said sales device is a vending machine.  
Grigg discloses point of sale or transaction systems including self checkout and vending machines (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vending machine in place of a self checkout system, Grigg, into the device of Crockett, as the two systems have been recognized in the art as equivalents for facilitating a transaction (Grigg, paragraph [0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853